Citation Nr: 0200135	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  98-15 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a March 1998 rating decision of the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held before a hearing officer at the RO in 
April 1999.  Another hearing was held before the undersigned 
Member of the Board in August 2001.  Transcripts of the 
hearings are of record.


REMAND

The appellant's service medical records are not contained in 
his claims folder.  The March 1998 rating decision and 
subsequent statement of the case indicate that the RO 
reviewed service medical records in reaching its decision in 
the issues on appeal.  The case must be returned to the RO in 
order to obtain service medical records or copies thereof.  
In addition, the veteran reported treatment in the 1970's at 
the Brooklyn VAMC.  He also reported treatment in connection 
with car accidents in 1983 and 1988.  These records should be 
obtained, if feasible.

Accordingly, the case is REMANDED for the following actions:

1.  RO personnel should search for the 
appellant's service medical records in 
all pertinent storage facilities at the 
RO.  Thereafter, if such records are not 
found, the RO should contact the National 
Personnel Records Center (NPRC) and 
request any available service medical 
records in their possession.  In 
addition, the RO should attempt to 
contact the medical facilities where the 
veteran reported treatment in service in 
an attempt to reconstruct misplaced 
records.  If the veteran's records are 
lost, the RO should contact the appellant 
and advise him that he can submit 
alternate evidence to support his 
contentions that service connection is 
warranted for the disabilities at issue.  
This evidence may take the following 
forms.  However, the appellant may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The RO should attempt to obtain the 
records of the veteran's treatment at the 
Brooklyn VAMC, possibly in the mental 
health clinic, in the 1970's.  In 
addition, inquiry should be made of the 
veteran as to the dates and places of 
treatment following his car accidents in 
1983 and 1988, to include the names of 
the medical providers who afforded him 
such treatment.  Thereafter, any 
indicated records, not already contained 
in the claims folder, should be obtained, 
to include those pertaining to treatment 
in 1984 from Deepdale Hospital.

3.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss, headaches and a 
psychiatric disorder.  In connection 
therewith, the RO should insure 
compliance with the requirements of the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations.  If any 
benefit sought on appeal continues to be 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the applicable 
law and regulations considered pertinent 
to the issues on appeal.  The veteran and 
his representative must be provided an 
appropriate period of time for response 
to the SSOC.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

No action is required of the appellant unless notified.  The 
purpose of this remand is to obtain clarifying information 
and to ensure due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




